OPINION ON APPELLANT’S SECOND MOTION FOR REHEARING
In his second motion for rehearing appellant urges that this court on rehearing missed the thrust of his argument of fundamental error. He contends that he did not attack the sequence or order of the alleged prior convictions — the form of the indictment as the opinion on rehearing would indicate but that he attacked what the indictment alleged, not where those allegations were made on the face of the document.
As a result of the allegations, appellant contends the trial court erred in imposing a life sentence pursuant to Article 63, Vernon’s Ann.P.C.
He contends that the second paragraph of the indictment alleged a prior burglary conviction in 1962 and that the third paragraph alleged a prior burglary conviction in 1966, and that it is in the third paragraph that the fatally defective language is found since it alleges that the 1966 offense occurred prior to the 1962 offense — a factual impossibility. In support of his contention, he attaches to his brief an uncerti-fied copy of page two of the indictment containing paragraphs two and three thereof. The difficulty is that this supposed copy of the indictment upon which appellant relies does not comport with the in*22dictment found in the approved appellate record before us. The copy has reversed the order of paragraphs two and three of the indictment found in the record to which there were no objections prior to approval. The copy, reversing the order of the paragraphs, might well support appellant’s contentions but we must rely upon the indictment found in approved record. When we do, it renders appellant’s argument meaningless.
Appellant’s second motion for rehearing is overruled.